          Case 1:21-cr-00083-TNM Document 20 Filed 04/12/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             :
UNITED STATES OF AMERICA                     :          No.: 21-CR-83 (TNM)
                                             :
v.                                           :
                                             :
BRANDON FELLOWS,                             :
             Defendant.                      :
                                             :

                JOINT MOTION TO CONVERT THE IN-PERSON STATUS
                 HEARING INTO A HEARING BY VIDEO CONFERENCE

        The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully requests that this Court , jointly with counsel for the defendant, Cara

Kurtz Halverson, Assistant Federal Public Defender, convert the in-person status hearing set

May 6, 2021 to a video conference hearing. In support of this motion, undersigned counsel

respectfully submits the following information for consideration of this request.

        Counsel for the United States is detailed to the District of Columbia’s United States

Attorney’s Office from the District of Kansas and is working from her home District. Attending

in person would require a cross county flight for a short hearing. Additionally, not all the parties

int his matter have been vaccinated. Both situations expose the parties and court personnel to

health risks.

        On March 16, 2021, Chief Judge Howell issued the fourth 90-day extension of Standing

Order 20-17 (BAH). This Order continues to authorize video and telephone conferencing

pursuant to the CARES Act because of the pandemic. See Standing Order, 21-14 (BAH). As

noted in this Order, pursuant to the COOP Plan, “for public health and safety reasons, the

expectation is that most proceedings will be conducted remotely, via video or teleconference.”

Id. at pg. 5, see also

https://www.dcd.uscourts.gov/sites/dcd/files/Continuity%20of%20Operations%20Plan%20with
           Case 1:21-cr-00083-TNM Document 20 Filed 04/12/21 Page 2 of 3



 %20Appendices%20External%20030421.pdf. In addition, the Court has authorized the

 resumption of limited jury trials which will be limited to one jury per floor of the courthouse.

 Id. at pg. 5. It is undersigned counsel’s understanding that jury trials will be occurring by May 6,

 2021, albeit in a limited capacity. Id. This too may impact the number of people in close proximity

 in the courthouse at the time of our status hearing.

         According to the Centers for Disease Control and Prevention’s (CDC) website, the case

 numbers are surging despite vaccinations being offered nationwide. Notably, over the last 7

 days there has been over 74,860 new cases of COVID-19, a 7-day case rate of 135.3 per 100,000.

 See https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days. Further, the D.C.

 Government reported that a 7-day case rate of 17.1 per 100,000, and a test positivity rate of

 4.7%. See https://coronavirus.dc.gov/release/coronavirus-data-april-8-2021.

       The prior status hearing in this matter was held on March 3, 2021 by video conference. At

that time the Court indicated a willingness to reconsider the in-person hearing due to government

counsel being in Kansas, and defense counsel’s status as unvaccinated. The parties are requesting

that the court reconsider and hold the hearing virtually as before.
          Case 1:21-cr-00083-TNM Document 20 Filed 04/12/21 Page 3 of 3



       WHEREFORE, to ensure the safety of all participants, counsel both respectfully request

that this Honorable Court grant this motion and convert defendant’s May 6, 2021, status hearing

from an in-person hearing to a video conferencing hearing.



                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney
                                                     D.C. Bar No. 415793

                                     By:             ____/s________________________
                                                     Mona Lee M. Furst
                                                     Assistant United States Attorney
                                                     Detailee – Federal Major Crimes
                                                     United States Attorney’s Office


                                                     District of Columbia
                                                     Cell No. (316) 213-7420
                                                     Kansas Bar Number 13162
                                                     Mona.Furst@usdoj.gov



                                                     ___/s/________________________
                                                     Cara Kurtz Halverson
                                                     Assistant Federal Public Defender
                                                     625 Indiana Avenue, NW
                                                     Suite 550
                                                     Washington, DC 20004
                                                     Office: 202-208-7500
                                                     Cell: 202-394-0860
                                                     Cara_Halverson@fd.org
